UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1870


ROBERT ERIC ESTES,

                Plaintiff - Appellant,

          v.

VIRGINIA PENINSULA REGIONAL JAIL,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Arenda Wright Allen,
District Judge. (4:11-cv-00166-AWA-TEM)


Submitted:   December 20, 2012            Decided:   December 26, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Eric Estes, Appellant Pro Se.     Jeff W. Rosen, PENDER &
COWARD, PC, Virginia Beach, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert Eric Estes appeals the district court’s orders

denying    relief    on     his   employment       discrimination        and     related

claims.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.       See Estes v. Virginia Peninsula Regional Jail,

No.   4:11-cv-00166-AWA-TEM         (E.D.    Va.    June    12,    2012;       July   16,

2012).     We deny Estes’ motion for appointment of counsel and we

dispense    with     oral     argument      because       the    facts     and    legal

contentions    are   adequately      presented       in    the    materials       before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                         2